PER CURIAM.
This cause is remanded to the trial court with instructions to conduct an evidentiary hearing to determine whether defendant had a reasonable expectation of privacy in the area searched and thus, whether defendant had standing to contest the search and seizure within the dwelling. See Rawlings v. Kentucky, 448 U.S. 98, 100 S.Ct. 2556, 65 L.Ed.2d 633 (1980); United States *420v. Salvucci, 448 U.S. 83, 100 S.Ct. 2547, 65 L.Ed.2d 619 (1980); Inchaustegui v. State, 392 So.2d 319 (Fla.4th DCA 1980).
BERANEK, GLICKSTEIN, and HURLEY, JJ., concur.